

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2


Fiscal 2008 Director Compensation Guidelines


Directors’ compensation is established by the board of directors upon the
recommendation of the Governance and Nominating Committee.  In March 2009, the
Governance and Nominating Committee recommended that compensation for
non-employee directors remain the same for the year following the annual
meeting, including an approximate market value for the annual equity grant of
$40,000; accordingly, the number of shares of restricted stock or restricted
stock units granted for the year will be based on a more current stock
price.  As of the date of the Form 10-K with respect to which this Exhibit is
being filed (the “Form 10-K”), no determination has been made with respect to
a  2009 grant of restricted stock or restricted stock units to non-employee
directors, although this matter is expected to be considered by the board prior
to the annual meeting.   A director who is an employee does not receive payment
for service as a director.


For fiscal 2009, the following compensation guidelines are expected to apply,
with cash retainers payable quarterly in arrears:



 
•
$30,000 as an annual retainer,

 

 
•
Chairs of the Compensation, Executive and Governance and Nominating Committees
each received an additional $7,500 annual retainer,

 

 
•
Chair of the Audit Committee received an additional $12,500 annual retainer,

 

 
•
$1,500 fee for each board meeting attended, or each day of such meeting if such
meeting was over multiple days, and $1,000 for each committee meeting attended,
regardless of whether serving as a member of the committee, 

 

 
•
Reimbursement of customary expenses (such as travel expenses, meals and lodging)
for attending board, committee and shareholder meetings, and

 

 
•
Option to participate in the deferred compensation plan, with cash fees and
retainer to be invested in phantoms stock units (PSUs) that mirror our stock and
are ultimately paid in cash.

 

 
•
Option to participate in the Non-Employee Share Plan, with shares of the
company’s common stock to be issued in lieu a cash for directors’ fees and
annual retainer.





We also carry liability insurance and travel accident insurance that covers our
directors. We do not maintain a directors’ retirement plan or a directors’
legacy or charitable giving plan, although non-employee directors are permitted
to participate in our employee matching gift program on the same terms as
employees, thereby providing a match for charitable giving to institutions of
higher education and arts and cultural organizations aggregating up to $5,000
per year per individual. Non-employee directors do not participate in the
retirement plans available to employees, nor do they participate in the annual
or long-term equity incentive programs that have been developed for employees.


For the annual equity grant made following the annual meeting of shareholders,
non-employee directors  have a choice between restricted stock units and shares
of restricted stock with comparable restrictions.  The restricted stock units
that have been granted to non-employee directors are the economic equivalent of
a grant of restricted stock; however, no actual shares of stock are issued at
the time of grant or upon payment. Rather, the award entitles the non-employee
director to receive cash, at a future date, equal to the future market value of
one share of our common stock for each restricted stock unit, subject to
satisfaction of a one-year vesting requirement.  For each grant, the board has
establishes an approximate aggregate cash value for the grant, and then
determines the exact number of restricted stock units granted to each
non-employee director by dividing the aggregate value of the award by the fair
market value of the common stock on a date reviewed by the board. The units vest
in full one year after the date of grant, and the payout will be on the date
that service as director terminates or such earlier date as a non-employee
director may elect. Dividend equivalents are paid on restricted stock units at
the same rate as dividends on the Company’s common stock, and are automatically
re-invested in additional restricted stock units as of the payment date for the
dividend.


Non-employee directors are also eligible to participate in a deferred
compensation plan for non-employee directors. Under the plan, we credit each
participating director’s account with the number of “phantom units” that is
equal to the number of shares of our stock which the participant could purchase
or receive with the amount of the deferred compensation, based upon the fair
market value (calculated as the average of the high and low price) of our stock
on the last trading day of the fiscal quarter when the cash compensation was
earned. Dividend equivalents are paid on phantom stock units at the same rate as
dividends on the Company’s common stock, and are re-invested in additional
phantom stock units at the next fiscal quarter-end. When the participating
director terminates his or her service as a director, we will pay the cash value
of the deferred compensation to the director (or to the designated beneficiary
in the event of death) in annual installments over a five-year or ten-year
period, or in a lump sum, at the director’s election. The cash amount payable
will be based on the number of units of deferred compensation credited to the
participating director’s account, valued on the basis of the fair market value
at fiscal quarter-end on or following termination of the director’s service, and
calculated based on the average of the high and low price of an equivalent
number of shares of our stock on the last trading day of the fiscal quarter. The
plan also provides for earlier payment of a participating director’s account if
the board determines that the participant has a demonstrated financial hardship.


In December 2008, the Board adopted the Non-Employee Director Share Plan, to be
effective January 1, 2009, to allow a non-employee director to receive retainer
and meeting fees in shares of the Company’s stock in lieu of cash, with the
number of shares issuable determined based on the stock’s fair market value when
these amounts are paid.


 



 
 

--------------------------------------------------------------------------------

 
